               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 THOMAS ERIC NELSON, JR.,

                       Plaintiff,
                                                     Case No. 18-CV-632-JPS-JPS
 v.

 JOSEPH BEAHM, JASON
 SONNTAG, LACEE SMELCER, KYLE                                        ORDER
 DEMERS, JESSE JONES, and WAYNE
 BAUER,

                       Defendants.


       Plaintiff proceeds on four claims: 1) unlawful search, 2) excessive

force, 3) failure to protect, and 4) unconstitutional harassment. (Docket #22

at 4–7; Docket #36 at 1–2). On April 4, 2019, Plaintiff filed a motion for

summary judgment as to the first three claims. (Docket #39). On April 19,

2019, Defendants filed their own summary judgment motion as to all of the

claims. (Docket #45). They assert that Plaintiff failed to exhaust his

administrative remedies as to the first three claims. (Docket #46 at 7–12).

This is a mandatory precondition to pursuing those claims in federal court.

42 U.S.C. § 1997e(a); Woodford v. Ngo, 548 U.S. 81, 85 (2006).

       On April 30, 2019, Defendants filed a motion to stay briefing on

Plaintiff’s motion, in light of their assertion that he failed to exhaust his

administrative remedies for the claims at issue. (Docket #51). The Court

agrees that, if Defendants’ position is correct, further briefing on Plaintiff’s

motion would be wasteful. It will, therefore, grant Defendants’ motion and

stay briefing on Plaintiff’s motion for summary judgment. The parties will
continue to brief Defendants’ motion in accordance with the federal and

local rules of procedure.

       Accordingly,

       IT IS ORDERED that Defendants’ motion to stay (Docket #51) be

and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that all briefing on Plaintiff’s motion

for summary judgment (Docket #39) be and the same is hereby STAYED

until further order of the Court.

       Dated at Milwaukee, Wisconsin, this 1st day of May, 2019.

                                      BY THE COURT:



                                      ____________________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge




                                    Page 2 of 2
